EXHIBIT 10.3
 
 
ASSIGNMENT AND NOVATION AGREEMENT
 
DATED AS OF MAY 31, 2011
 
BY AND AMONG
 
DIGITAL VALLEYS CORP. (THE “BUYER”)
 
AND
 
HIGH PLAINS OIL, LLC (THE “SELLER”)
 
AND
 
JHE HOLDINGS, LLC (THE “COMPANY”)


AND
 
JAMES H. EDSEL, NANCY EDSEL, AND
JAMES EDSEL, JR. (COLLECTIVELY, THE “EDSELS”)
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
ASSIGNMENT AND NOVATION AGREEMENT
 
This Assignment and Novation Agreement (this “Assignment”) dated as of  the 31st
day of May, 2011 (the “Effective Date”).
 
AMONG:
 
Digital Valleys Corp., a Nevada corporation (the “Buyer”),
 
and
 
High Plains Oil, LLC, a Nevada limited liability company (the “Seller”),
 
and
 
JHE Holdings, LLC, a Texas limited liability company (the “Company”),
 
and
 
James H. Edsel, Nancy Edsel, and James Edsel, Jr., residents of Travis County,
Texas (collectively, the “Edsels”)
 
RECITALS:
 
A.           The Seller is the owner of 100% of the equity interests in the
Company (the “Seller Interest”).
 
B.           The Seller acquired the Seller Interest from the Edsels under the
terms of a Membership Interest Purchase Agreement effective as of January 1,
2011 (the “Edsel Purchase Agreement”), in consideration for (i) $500,000 in
cash, (ii) the promissory note, dated January 1, 2011, in the principal amount
of $7,500,000 issued by the Seller and payable to the order of the Edsels, a
copy of which is attached hereto as Exhibit A (the “Promissory Note”), (iii) the
grant of a pledge of the Seller Interest and security interests under the
Membership Interest Pledge and Security Agreement dated as of January 1, 2011,
by and among the Seller and the Edsels, a copy of which is attached hereto as
Exhibit B (the “Pledge Agreement”), (iv) a guarantee of the Promissory Note
obligation by the Company under the Guaranty Agreement dated as of January 1,
2011, by and between the Company and the Edsels (the “Guaranty”), and (v) the
grant of a security interest in the assets of the Company under a Security
Agreement dated as of January 1, 2011 (the “Company Security Agreement”), by and
among the Company and the Edsels.
 
C.           The Company owns certain royalty, leasehold, working, operating,
carried, net revenue, net profit, reversionary and other mineral Rights,
interests and Contract Rights (Rights and Contract Rights are as defined in the
Edsel Purchase Agreement)(the “Company Oil and Gas Properties”).
 
D.           The Buyer desires to purchase the Seller Interest from the Seller
under the terms of a Membership Interest Purchase Agreement effective as of May
31, 2011 (the “Buyer Purchase
 
 
Assignment and Novation Agreement
Page 1

--------------------------------------------------------------------------------

 
 
Agreement”), subject to the Seller’s retention of a 10% profits interest in the
Company in the form of a right to 10% of the net revenue, payments, royalties
and other distributions received by the Company from the Company Oil and Gas
Properties (which does not constitute a membership interest or other equity
interest in the Company, as further defined in the Amended and Restated Limited
Liability Company Agreement in substantially the form attached hereto as Exhibit
D) (the “Retained Profits Interest”), and the Company will assign and transfer a
10% undivided interest in the Company Oil and Gas Properties (the “Buyer
Retained Interest”) to the Seller in exchange for the Retained Profits Interests
upon full and complete payment and satisfaction of the obligations due under the
Promissory Note and the Amended and Restated Pledge Agreement (as defined
herein).
 
E.           The Seller has agreed to assign and convey unto the Buyer its
right, interest, obligations and undertakings in and to the Promissory Note and
Pledge Agreement and the Buyer has agreed to accept such assignment and assume
the debt, obligations, undertakings and covenants under the Promissory Note and
Pledge Agreement.  The Promissory Note will remain in full force and effect in
accordance with its terms and, except for the substitution of the Buyer as the
“Maker” thereof, will not be amended, modified, or otherwise affected by the
transactions contemplated by this Assignment.  The Pledge Agreement will be
amended and restated in its entirety by the Amended and Restated Pledge
Agreement, but, except as expressly amended thereby, the security interests and
liens granted to the Edsels by High Plains pursuant to the Pledge Agreement will
not be amended, modified, or otherwise affected by the transactions contemplated
by this Assignment.  The Company will remain liable under the Guaranty and the
Company Security Agreement upon the terms set forth therein.  The Regulations of
the Company will be amended and restated effective as of May 31, 2011 (the
“Amended and Restated Limited Liability Company Agreement”)
 
 
F.           The Edsels are willing to (i) consent to the assignment and
conveyance and to recognize and accept the Buyer as Maker of the Promissory Note
in the place and stead of the Seller; (ii) consent to the assignment and
conveyance and to recognize and accept the Buyer as the Pledgor under the Pledge
Agreement upon execution and delivery of the Amended and Restated Pledge
Agreement, in substantially the form attached hereto as Exhibit C (the “Amended
and Restated Pledge Agreement”); (iii) consent to the reservation of the
Retained Profits Interest by the Seller and the assignment of the Vested
Interests (as defined herein); and (iv) consent to the amendments set forth in
the Amended and Restated Limited Liability Company Agreement.
 
NOW THEREFORE, for good and valuable consideration (receipt and sufficiency of
which are hereby acknowledged), the parties hereto mutually covenant and agree
as follows:
 
1.  Consideration for Assignment and Novation.  The Parties agree that in
consideration for the covenants, agreements and undertakings set forth herein,
the Buyer will issue the Edsels (issued as designated in writing 3 business days
prior to the Closing Date) 600,000 shares of common stock in the Buyer (the
“Consideration Shares”) concurrent with the closing of the transactions
contemplated in the Buyer Purchase Agreement (collectively, the
“Transaction”).  The Consideration Shares are being issued pursuant to
exemptions from the registration requirements of the Securities Act of 1933, as
amended (the “Securities Act”), and will be deemed “restricted securities” as
defined under Rule 144(a)(3) of the Securities Act, and upon the original
issuance thereof, and until such time as the same is no longer
 
 
Assignment and Novation Agreement
Page 2

--------------------------------------------------------------------------------

 
 
required under the Securities Act or applicable state securities laws, the
certificates representing the Consideration Shares shall bear the following
legend:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”). THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE
CORPORATION THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED
ONLY (A) TO THE CORPORATION, (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH
RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT, OR (C) WITHIN THE UNITED
STATES IN ACCORDANCE WITH (1) RULE 144A UNDER THE U.S. SECURITIES ACT OR
(2) RULE 144 UNDER THE U.S. SECURITIES ACT, IF APPLICABLE.
 
2.  Assignment of Promissory Note.  The Seller hereby assigns, transfers, sets
over and conveys unto the Buyer, effective as of the Effective Date, (a) its
entire right, interest, obligations and undertakings in and to the Promissory
Note, subject to the terms, conditions and obligations thereunder, and (b) its
entire right, interest, obligations and undertakings in and to the Pledge
Agreement, under the terms, conditions and covenants set forth in the Amended
and Restated Pledge Agreement.
 
3.  Acceptance by Buyer; Ratification.  The Buyer hereby (a) accepts the
aforesaid assignment to it of the Promissory Note effective as of and from the
Effective Date, and covenants and agrees with the Seller and the Edsels that
from and after the Effective Date it, as Maker, will be bound by, timely observe
and perform, carry out and fulfill all covenants and agreements required to be
observed and performed by the Seller thereunder, and (b) accepts the aforesaid
assignment to it of the Pledge Agreement effective as of and from the Effective
Date, and covenants and agrees with the Seller and the Edsels that it, as
Pledgor, will execute and deliver the Amended and Restated Pledge Agreement and
be bound by, observe and perform, carry out and fulfill all covenants and
agreements required to be observed and performed thereunder.  The Company
covenants and agrees with the Buyer and the Edsels that it continues to be bound
by and will continue to observe, perform, carry out and fulfill all covenants
and agreements required to be observed, performed, carried out and fulfilled
under the Guaranty and the Company Security Agreement, and the Company hereby
ratifies the Guaranty and the Company Security Agreement.
 
4.  Acceptance by Edsels.  Effective as of and from the Effective Date, the
Edsels hereby accept the Buyer as the party to perform the obligations as Maker
under the Promissory Note, and as Pledgor under the Pledge Agreement, as amended
and restated by the Amended and Restated Pledge Agreement.  The Edsels agree
that they shall execute and deliver the Amended and Restated Pledge Agreement
and consent to the reservation of the Retained Profits Interests by the Seller.
 
5.  Forebearance of June 1, 2011 Payment Until the Closing Date.  The Parties
agree that the installment payment of One Million Dollars ($1,000,000.00) due
under the Promissory Note on June 1, 2011, shall be paid concurrent with the
closing of the transactions contemplated under the Buyer Purchase Agreement, but
no later than June 10, 2011, except as otherwise agreed in writing (it being
understood that the Edsels are under no obligation to agree to any proposed
extension).  The Edsels agree
 
 
Assignment and Novation Agreement
Page 3

--------------------------------------------------------------------------------

 
 
 
for the benefit of the Buyer and the Seller to forbear from exercising its
enforcement rights and remedies under the Promissory Note and the Pledge
Agreement (including its right to charge interest at the Default Rate) until the
later of the Closing Date or June 10, 2011, or such later date as may otherwise
be agreed in writing (it being understood that the Edsels are under no
obligation to agree to any proposed extension).
 
6.  Consent to Release of Vested Interests and Amendment to Regulations.  The
Edsels agree that at such time as all accrued and unpaid interest, together with
at least fifty percent (50%) of the original principal amount of the Promissory
Note, have been indefeasibly paid to Secured Party as payments on the Promissory
Note (the “Vesting Date”), from the Vesting Date and thereafter as each payment
of principal is made by Pledgor to Secured Party under the Promissory Note, a
corresponding portion of Company Oil and Gas Properties shall vest in Pledgor
and be released from the transfer restrictions under the terms and subject to
the conditions of Section 6 of the Amended and Restated Pledge Agreement.  The
Edsels consent to the amendments set forth in the Amended and Restated Limited
Liability Company Agreement.
 
7.  Release.
 
(a)  
Effective as of and from the Effective Date, the Edsels hereby release and
forever discharge the Seller of and from the Seller’s payment obligations under
the Promissory Note from and after the Effective Date; provided that, for
certainty, the foregoing shall not release or discharge the Seller in respect of
the settlement, payment or performance of any liabilities or obligations arising
or accruing prior to the Effective Date but which have not been settled, paid or
performed as of the Effective Date.

 
(b)  
Effective as of and from the Effective Date, the Seller hereby releases and
forever discharges the Edsels of and from any and all liability as a consequence
of or relating to all manner of action and actions, cause or causes of action,
suits, debts, dues, sums of money, claims and demands whatsoever at law or in
equity, arising out of or which are in any way related to the Promissory Note
from and after the Effective Date; provided that, for certainty, the foregoing
shall not release or discharge the Edsels in respect of the settlement, payment
or performance of any liabilities or obligations arising or accruing prior to
the Effective Date but which have not been settled, paid or performed as of the
Effective Date.

 
8.  Further Assurances.
 
(a)  
Each of the Parties agrees that it shall, from time to time and at all times
hereafter, execute such further assurances and do all such acts and things as
may be reasonably required for the purpose of effecting the assignments,
assumptions and undertakings contemplated in this Assignment.

 
(b)  
The Edsels represent and warrant that the representations and warranties of the
Edsels set forth in the Edsel Purchase Agreement were true and correct as of the
effective date of such agreement.  The Edsels make no further representations or
warranties of any kind or nature to the parties to this Assignment.

 
Assignment and Novation Agreement
Page 4

--------------------------------------------------------------------------------

 
 
(c)  
The Edsels will execute a certificate as of the closing date of the Transaction
(the “Closing Date”) setting forth the outstanding principal balance of the
Promissory Note as of the Closing Date.

 
9.  Indemnity.
 
(a)  
Subject to any other agreements between the Buyer and the Seller or the Edsels
and the Seller, the Seller shall be liable for and shall indemnify and save
harmless the Buyer and the Edsels from and against all losses, costs, expenses
and damages suffered or incurred by the Buyer or the Edsels as a result of any
and all actions, suits, complaints, demands or causes of action whatsoever
arising from or in respect of the Promissory Note and Pledge Agreement in
respect of the actions or inactions of the Seller occurring as of and prior to
the Effective Date.

 
(b)  
Subject to any other agreements between the Buyer and the Seller, the Buyer
shall be liable for and shall indemnify and save harmless the Seller from and
against all losses, costs, expenses and damages suffered or incurred by the
Seller as a result of any and all actions, suits, complaints, demands or causes
of action whatsoever arising from or in respect of the Promissory Note and
Amended and Restated Pledge Agreement in respect of the actions or inactions of
the Seller occurring as of and after the Effective Date.

 
10.  Effect.  This Assignment shall be deemed effective as of May 31, 2011, and
the provisions hereunder shall take effect on the Closing Date as defined in the
Buyer Purchase Agreement; provided however that Section 5 of this Assignment
shall be effective on execution and delivery of this Assignment.
 
11.  Enurement.  This Assignment shall enure to the benefit of and be binding
upon the parties hereto and their respective successors and assigns.
 
12.  Counterpart Execution.  This Assignment may be executed in separate
counterparts and delivered by facsimile, each of which when so executed and
delivered shall constitute the one and the same original document.
 
13.  Governing Law.  This Assignment will be governed by and construed in
accordance with the laws of the State of Texas without giving effect to
principles of conflicts of laws.
 
14.  Expenses.  The Buyer hereby agrees to pay on demand all costs and expenses
of the Edsels, in an amount not to exceed $15,000, in connection with the
preparation, negotiation, execution and delivery of this Assignment, the Amended
and Restated Pledge Agreement, the Buyer Purchase Agreement and all other
documents, instruments, and agreements required to consummate the Transaction
and any and all amendments, modifications, renewals, extensions or supplements
thereof and thereto, including, without limitation, the reasonable fees and
expenses of legal counsel, advisors, consultants, and auditors for the Edsels.
 
15.  Severability.  If any provision of this Assignment is inoperative or
unenforceable for any reason, such circumstance will not have the effect of
rendering the provision in question inoperative or unenforceable in any other
case or circumstance, or of rendering any other provision or provisions herein
contained invalid, inoperative, or unenforceable to any extent whatsoever.  The
invalidity of any one or more phrases, sentences, clauses, paragraphs, Sections,
or Subsections of this Assignment will not affect the remaining portions of this
Assignment.
 
 
Assignment and Novation Agreement
Page 5

--------------------------------------------------------------------------------

 
 
16.  Notices.  All notices, requests, demands, and other communications made in
connection with this Assignment must be in writing and will be deemed to have
been duly given when delivered by (a) first-class, registered, or certified
mail, return receipt requested, postage prepaid, or (b) transmitted by courier,
hand delivery, or facsimile, addressed to the respective Parties as follows:
 

 
If to the Buyer:
Digital Valleys Corp.
Attn: David Brow
1100 Dexter Ave. North
Suite 100
Seattle, Washington 98109
Facsimile:
 
 
With a copy (which
will not constitute
notice) to:
Facsimile:
Dorsey & Whitney LLP
Attn: Kenneth Sam
1400 Wewatta Street
Suite 400
Denver, Colorado 80202
Facsimile:  (303) 629-3450
 
 
If to the Seller or
 the Company:
High Plains Oil, LLC
Attn:  Jeff Johnson
8916 Estribo Circle
Benbrook, Texas 76126
Facsimile:
 
 
with copy (which
will not constitute
notice) to:
 
 
   
If to the Edsels:
James H. Edsel
Barton Oaks Plaza 1, Suite 435
901 South MoPac Expressway
Austin, Texas  78746
Facsimile: (512) 732-9999
 
 
with copy (which
will not constitute
notice) to:
Dan N. Matheson, Esq.
7004 Bee Cave Road
Building 1, Suite 110
Austin, Texas 78746
Facsimile:  (512) 681-3711

 
Any notice that is addressed and mailed in the manner herein provided will be
conclusively presumed to have been given to the party to which it is addressed
and will be deemed effective at the
 
 
Assignment and Novation Agreement
Page 6

--------------------------------------------------------------------------------

 
 
close of business, local time of the recipient, on the third day after the date
it is so placed in the mail.  Any notice that is delivered by courier, hand
delivery, or facsimile shall be deemed given at the time of actual
receipt.  However, if an attempt to give notice by facsimile transmission fails
because of any problem with the recipient’s designated facsimile number or
facsimile equipment, such notice will nevertheless be considered to have been
received at the time such transmission was attempted if it is also sent that day
by guaranteed overnight delivery to the recipient for receipt on the following
day and received on such following day.  In any case, such notices, requests,
demands, and other communications will be sent to such other addresses as either
party will notify the other by notice given in the manner described above
 
17.  Headings.  The headings contained in this Assignment are for purposes of
convenience only and will not affect the meaning or interpretation of this
Assignment.
 
18.  Entire Agreement.  This Assignment, including the Exhibits and Schedules
appended hereto, constitutes the entire agreement and supersedes all prior
agreements and understandings, whether written or oral, between or among the
parties with respect to the subject matter hereof.
 
19.  Assignment. This Assignment will not be assignable by any party hereto
without the prior written consent of the other parties hereto.
 
20.  No Third Party Beneficiaries.  Nothing in this Assignment will confer any
rights upon any person other than the parties hereto and their respective
successors and permitted assigns.
 
21.  Amendment; Waivers. No amendment, modification, or discharge of this
Assignment, and no waiver hereunder, will be valid or binding unless set forth
in writing and duly executed by the party against whom enforcement of the
amendment, modification, discharge, or waiver is sought.  Neither the waiver by
any of the parties hereto of a breach of any of the provisions of this
Assignment, nor the failure by any of the parties, on one or more occasions, to
enforce any of the provisions of this Assignment or to exercise any right
hereunder, will be construed as a waiver of any other breach of a similar
nature, or as a waiver of any of such provisions or rights hereunder.
 
22.  Negotiated Transaction.  The provisions of this Assignment were negotiated
by the parties hereto, and this Assignment will be deemed to have been drafted
by all of the parties hereto.
 
23.  Attorney’s Fees. In the event that any party hereto is required to obtain
the services of an attorney in order to enforce any right or obligation under
this Assignment, the prevailing party shall be entitled to recover reasonable
attorney’s fees and court costs from the other party.
 
THIS ASSIGNMENT executed effective as of the day and year first above written.
 
[Signature Page Follows]
 
 
Assignment and Novation Agreement
Page 7

--------------------------------------------------------------------------------

 
 
 
EXECUTED to be effective on and as of the Effective Date, notwithstanding that
this Assignment and other documents may be executed and delivered on a later
date.
 


 
THE BUYER:
 
DIGITAL VALLEYS CORP.
 
By:   ______________________________                                                   
 
Printed Name: _______________________
 
Title: _____________________________
 
THE SELLER:
 
HIGH PLAINS OIL, LLC
 
By:   ______________________________                                                   
 
Printed Name: _______________________
 
Title: _____________________________
                          
 
 
THE COMPANY:
 
JHE HOLDINGS, LLC
 
By:   ______________________________                                                   
 
Printed Name: _______________________
 
Title: _____________________________
                               
 
 
 
THE EDSELS:
 
_________________________________
JAMES H. EDSEL
 
_________________________________
NANCY EDSEL
 
_________________________________
JAMES EDSEL, JR.
 



 
 
 
Signature Page to Assignment and Novation Agreement
 

--------------------------------------------------------------------------------

 

 
 